DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 and 02/28/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cable through the opening and between the foot, pad area and the foot pad”. There is insufficient antecedent basis for “the foot” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al. (US 20150270599) in view of Chuang et al. (US 20120162890).
Regarding claim 1:
Guterman et al. disclose (in Figs. 1, 2 and 6-9) an electronic device (10) comprising: a housing (200) having an opening (208); and an antenna assembly (40) disposed in the housing (12), wherein the antenna assembly (40) comprises: an antenna (40F) mounted to the housing (12); an antenna module (90) disposed corresponding to the opening (208); and a cable (210) to connect the antenna (40F) to the antenna module (90) via routing, the cable (210).
Guterman et al. is silent on that routing the cable through the opening.
Chuang et al. disclose (in Fig. 4) a cable (170) to connect the antenna (130) to the antenna module (160) via routing, the cable (170) through the opening (H; Para. 0030, Lines 3-10; Para. 0015, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Guterman et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10).
Regarding claim 2:
Guterman et al. disclose the opening (208) is defined in a bottom cover (12B) of the housing (12), and wherein the antenna (40F) is mounted to the bottom cover (12B) of the housing (12).
Regarding claim 3:
Guterman et al. is silent on that the cable a first portion within the housing and fixed to the bottom cover via a supporting feature; and a second portion routed via the opening, to an exterior of the electronic device and connected to the antenna module via the opening.
Chuang et al. disclose the cable (170) comprises: a first portion (170) within the housing (110) and fixed to the bottom cover (120a) via a supporting feature (defined by the H); and a second portion (170) routed via the opening (H), to an exterior (120c) of the electronic device (in Fig. 4) and connected to the antenna module (160) via the opening (H).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Guterman et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10) while maintaining good signal transmission and reception quality (Para. 0017, Lines 6-9).
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al. (US 20150270599) in view of Chuang et al. (US 20120162890) as applied to claims 1-3 and further in view of Mow et al. (US 20190027808).
Regarding claim 4:
Guterman as modified is silent on that a removable structure to cover the opening and the second portion of the cable.
Mow et al. disclose (in Figs. 3, 4 and 7) a removable structure (152) to cover the opening (60) and the second portion of the cable (92).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the structure and opening with the cable as taught by Mow et al. into the modified device of Guterman for the benefit of operation at higher frequencies (Para. 0079, Lines 1-3).
Regarding claim 5:
Guterman as modified is silent on that the removable structure is a foot pad disposed on a bottom exterior surface of the bottom cover to support the electronic device on a support surface.
Mow et al. disclose the removable structure (152) is a foot pad disposed on a bottom exterior surface (12R) of the bottom cover (12) to support the electronic device (10) on a support surface (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the structure and opening with the cable as taught by Mow et al. into the modified device of Guterman for the benefit of operation at higher frequencies (Para. 0079, Lines 1-3). 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Farahani et al. (US 20160327986) in view of Chuang et al. (US 20120162890).
Regarding claim 6:
Farahani et al. disclose (in Figs. 1, 2, 4, 16 and 17) an electronic device (100) comprising: a housing (defined by 102 and 104) having a foot pad area (1602) on a bottom side (102); a first opening (1142) and a second opening (1144) in the foot pad area (1602).
Farahani et al. do not explicitly disclose an antenna attached to the housing; an antenna module located within the housing corresponding to the second opening; and a cable to electrically connect the antenna to the antenna module via routing the cable through the foot pad area, wherein the cable is routed from an interior of the housing to an exterior of the housing through, the first opening and connected to the antenna module from the exterior of the housing through the second opening.
Chuang et al. disclose (in Fig. 4) an antenna (130) attached to the housing (110); an antenna module (160) located within the housing (110) corresponding to the second opening (122); and a cable (170) to electrically connect the antenna (130) to the antenna module (160) via routing the cable (170) through the foot pad area (120a), wherein the cable (170) is routed from an interior (within 110) of the housing (110/140) to an exterior (120c) of the housing (110/140) through, the first opening (H) and connected to the antenna module (130) from the exterior (120c) of the housing (110/140) through the second opening (122).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Farahani et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10). 
Regarding claim 9:
Farahani et al. do not explicitly disclose a portion of the cable that is routed within the electronic device is fixed to a top side of the housing via a supporting feature, wherein the top side is opposite to the bottom side.
Chuang et al. disclose (in Fig. 4) a portion of the cable (170) that is routed within the electronic device (100) is fixed to a top side (defined by the bottom surface of 120c) of the housing (110/140) via a supporting feature (defined by the opening H), wherein the top side (defined by the bottom surface of 120c) is opposite to the bottom side (area below 120a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Farahani et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farahani et al. (US 20160327986) in view of Chuang et al. (US 20120162890) as applied to claim 6, and further in view of Guterman et al. (US 20150270599).
Regarding claim 10:	Farahani as modified do not explicitly disclose the housing comprises a top cover and a bottom cover attached to the top cover, and wherein the antenna is attached to the bottom cover and the antenna module is attached to the top cover.
Guterman et al. disclose the housing (12) comprises a top cover (12A) and a bottom cover (12B) attached to the top cover (12A), and wherein the antenna (40F) is attached to the bottom cover (12B) and the antenna module (90) is attached to the top cover (12A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the antenna, antenna module and the covers as taught by Guterman et al. into the modified device of Farahani for the benefit of improving wireless circuitry for electronic devices such as electronic devices that include conductive housing structures (Para. 0005, Lines 2-4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al. (US 20150270599) in view of Mow et al. (US 20190027808).
Regarding claim 11:
Guterman et al. disclose (in Figs. 1, 2 and 6-9) an electronic device (10) comprising: a display housing (12A) having a display unit (14); a base housing (12B) connected to the display housing (12A), wherein the base housing (12B) comprises: a top cover (220); a bottom cover (216) attached to the top cover (220), and an antenna assembly (40) disposed in the base housing (12B), wherein the antenna assembly (40) comprises: an antenna (40F) mounted to the bottom cover (216); an antenna module (90) mounted to the top cover (220), wherein the antenna module (90) comprises a radio frequency component to transmit and receive radio signals (Para. 0032, Lines 1-3); and a cable (210) to connect the antenna (40F) to the antenna module (90) via routing the cable (210) through the opening (through 200-5) and between the foot, pad area (200-4) and the foot pad (200-2).
Guterman et al. is silent on that the bottom cover comprises a foot pad area; and a foot pad to cover the foot pad area; an antenna module mounted to the top cover corresponding to an opening in the foot pad area.
Mow et al. disclose (in Figs. 3 and 7) wherein the bottom cover (12R) comprises a foot pad area (62); and a foot pad (152) to cover the foot pad area (62); an antenna module (40) mounted to the top cover (140) corresponding to an opening (60) in the foot pad area (62).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the structure and opening with the cable as taught by Mow et al. into the device of Guterman et al. for the benefit of operation at higher frequencies (Para. 0079, Lines 1-3).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guterman et al. (US 20150270599) in view of Mow et al. (US 20190027808) as applied to claim 11 and further in view of Chuang et al. (US 20120162890).
Regarding claim 12:
Guterman as modified is silent on that the opening in the foot pad area comprises: a first opening, wherein the cable is routed from an interior of the base housing to an exterior of the base housing via the first opening; and a second opening, wherein the cable is connected to the antenna module from the exterior of the base housing via the second opening.
Chuang et al. disclose the opening in the foot pad area (110) comprises: a first opening (H), wherein the cable (170) is routed from an interior of the base housing (below 120a) to an exterior (120c) of the base housing (110) via the first opening (H); and a second opening (122), wherein the cable (170) is connected to the antenna module (160) from the exterior (120c) of the base housing (110) via the second opening (122).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Guterman et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10).
Regarding claim 13:
Guterman as modified is silent on that the cable comprises: a first portion that is routed within the base housing and fixed to a top side of the bottom cover via a supporting feature; and a second portion that is routed through the foot pad area at a bottom side of the bottom cover and connected to the antenna module via the opening.
Chuang et al. disclose the cable (170) comprises: a first portion (170) that is routed within the base housing (area below 120a) and fixed to a top side (120b) of the bottom cover (120a) via a supporting feature (defined by H); and a second portion (170 with H in 120a) that is routed through the foot pad area (110) at a bottom side of the bottom cover (120a) and connected to the antenna module (160) via the opening (H).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Guterman et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10).
Regarding claim 14:
Guterman as modified is silent on that the second portion of the cable is accessible from an exterior of the electronic device through the foot pad area and a portion of the antenna module that corresponds to the opening is accessible from the exterior of the electronic device through the opening. 
Chuang et al. disclose the second portion (170 with H in 120a) of the cable (170) is accessible from an exterior (via 122) of the electronic device (100) through the foot pad area (110) and a portion of the antenna module (130) that corresponds to the opening (H) is accessible from the exterior (via 122) of the electronic device (100) through the opening (H).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna, cable and antenna module arranged as taught by Chuang et al. into the device of Guterman et al. for the benefit of processing signal from and to the antenna (Para. 0030, Lines 7-10).

Allowable Subject Matter
Claims 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                        

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845